Citation Nr: 0834295	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to December 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the RO received a communication from the 
veteran on March 1, 2006.  In this statement, the veteran 
requested an increased rating for his service-connected PTSD 
disability and noted treatment at two VA facilities from 
April 2005 to March 2006.  The VA Form 21-4138 was received 
within one year of notice of the August 2005 rating decision.  
By resolving all doubt in the veteran's favor, the Board 
construes the statement received on March 1, 2006 as a notice 
of disagreement with regard to the August 2005 rating 
decision and not as a new claim for an increased rating.  
38 U.S.C.A. § 5107(b) (West 2002); see also EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) (noting that VA must liberally 
construe all documents filed by a claimant).  In this regard, 
the Board notes that the veteran referenced VA treatment 
records dated prior to the August 2005 rating decision.  The 
Board also notes that the veteran's VA Form 9, Appeal to the 
Board of Veterans Appeals, was received within 60 days of 
issuance of the Statement of the Case (SOC).  See 38 C.F.R. 
§ 20.302(b) (2007).  Therefore, the August 2005 rating 
decision is currently on appeal before the Board.

As a final preliminary matter, the Board notes that the 
veteran' requested a personal hearing before a local hearing 
officer at the St. Louis RO in a VA Form 21-4138, dated in 
June 2007.  The Board observes that this hearing request was 
withdrawn by the veteran as noted in a statement, signed and 
dated by the veteran in August 2008.  The veteran did not ask 
to have the hearing rescheduled and requested that his claim 
be forwarded to the Board for consideration.  Therefore, the 
veteran's hearing request is considered withdrawn.




FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
manifested by complaints of irritability and nightmares with 
clinical evidence of blunted affect, dysphoric mood, 
depression, productive of no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 
percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the August 2005 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The SOC, under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating the PTSD disability at issue 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  See VCAA 
Notice Response from the veteran, dated in October 2006 
(noting that he had no additional information or evidence to 
give VA to substantiate his claim).  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  The veteran was afforded VA 
examinations in August 2005 and in July 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The veteran contends that his service-connected PTSD is worse 
than initially rated.  The August 2005 rating decision 
granted service connection for PTSD and assigned a 30 percent 
rating, effective April 27, 2005.  Thereafter, a November 
2006 rating decision granted an effective date of February 
28, 2005 for the veteran's service-connected PTSD, but this 
rating decision did not change the initial rating assignment.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  Under that diagnostic 
code section, a 30 percent evaluation is warranted where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to the DSM-IV, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board also notes that the veteran's medical records 
reflect an Axis I diagnosis of PTSD with depressive disorder, 
not otherwise specified.  See Reports of VA examination, 
dated in August 2005 and July 2006.  The record does not 
reflect that service connection has been granted for 
depressive disorder or a similar mental disorder.  However, 
in assessing the severity of the service-connected disability 
at issue, the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the event that any 
nonservice-connected symptoms have not been clinically 
dissociated from manifestations of his service-connected 
PTSD, VA must presume that all impairment shown is part and 
parcel of the service-connected disability.

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation 
throughout the rating period.  Indeed, an April 2005 VA 
psychiatric consultation revealed an assessment of PTSD with 
a GAF score of 52.  It was noted that the veteran's speech 
was decreased in rate and rhythm, and at times he seemed to 
have some thought blocking.  A report of VA initial PTSD 
examination, dated in August 2005 indicated a GAF score of 
55.  This VA examination report reflects that the veteran had 
trouble with long-term memory recall and that his speech, 
albeit clear and discernible, was also slow and hesitant.  It 
was noted that the veteran was mostly self-employed over the 
last several years and that he still maintains gainful 
employment.  It was further indicated that the veteran 
attended church and would spend some time with his family.  A 
VA psychiatric treatment record, dated in September 2005, 
reveals that the veteran was fired from his job as a handyman 
at an apartment complex the previous week because of the 
quality of his work.  It was also noted that the veteran had 
mild paranoia, was often confused, and heard "whispering" 
and "back ground Vietnam type noises."  Mental status 
examination revealed that the veteran had a moderately to 
severely flat and constricted affect with low average 
insight, judgment, and gross cognitive ability. The Board 
also notes a VA record from H.V.B., Jr., clinical 
psychologist, dated in October 2005, indicating that the 
veteran suffers from ongoing PTSD and associated depression, 
which severely impact him in all areas of functioning.  It 
was noted that the veteran had a blunted affect and that he 
ruminates about death and admits thoughts of suicide, but 
denied that he would ever hurt himself due to his religious 
convictions.  The October 2005 PTSD treatment summary report 
also reflects reduced social reliability and productivity as 
it was noted that the veteran tends to be introverted, shy, 
socially isolated, and withdrawn.  The report of VA 
examination, dated in July 2006, reflects a GAF score of 55 
and notes that the veteran's employment consists of doing 
small remodeling projects.  A VA psychiatric treatment 
record, also dated in July 2006, reflects that the veteran 
has severe and chronic PTSD and cannot maintain employment 
out of the home do to the severity of his PTSD.  It was noted 
that the veteran could only work by himself and at his own 
schedule.  VA psychiatric treatment records dated from 
January 2007 to April 2007 reveal that the veteran has a 
blunted and/or constricted affect with GAF scores of 65 and 
55 assigned in both January 2007 and March 2007, 
respectively.  

In addition to the foregoing, the Board finds the veteran has 
exhibited other PTSD symptoms that, when taken together, show 
a disability picture more nearly approximated by a 50 percent 
evaluation throughout the rating period on appeal.  Among 
others, these symptoms include his depression, weekly 
nightmares, irritability, and a dysphoric mood.  In finding 
that the next-higher 50 percent evaluation appropriately 
reflects the severity of the veteran's PTSD, the Board 
acknowledges that there is no showing of impairment thought 
process or judgment.  See, e.g., Report of VA examination, 
dated in July 2006 (noting that the veteran was able to 
complete serial sevens, spell a word backwards, and complete 
the language portion of the examination without problems).  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

The Board has also considered whether a rating in excess of 
50 percent is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and occupation and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, or mood.  

In finding that the veteran's disability picture is not more 
nearly approximated by a 70 percent evaluation, the Board 
observes the record does not reflect that the veteran has had 
problems with obsessional rituals which interfere with his 
routine activities.  The reports of VA examination in August 
2005 and in July 2006 further reflect that the veteran was 
oriented to date, year, month, day, and place.  While the 
veteran's speech has been noted as slow and hesitant, the 
evidence has not shown it to be intermittently illogical, 
obscure, or irrelevant.  The August 2005 and July 2006 VA 
examination reports also reflect that the veteran has been 
clean and neatly groomed.  Further, the Board acknowledges 
that the veteran, as noted above, ruminates about death and 
admits thoughts of suicide.  The veteran also noted in his 
substantive appeal that he thinks about killing himself at 
least 1 to 2 times per day.  However, the October 2005 VA 
PTSD treatment summary reflects that the veteran denied that 
he would ever hurt himself due to his religious convictions.  
Additionally, the veteran denied any present thoughts of 
homicide or suicide upon VA examination in July 2006 and upon 
VA psychiatric treatment per records dated in January 2007, 
March 2007, and April 2007.  The Board also acknowledges that 
the veteran reported hallucinatory flashback episodes as 
noted in the October 2005 VA PTSD treatment summary.  Even 
so, the overwhelming majority of the evidence does not 
establish symptomatology consistent with the criteria for a 
70 percent rating under Diagnostic Code 9411.  The July 2006 
VA examination report reflects that the veteran did not have 
any abnormal mental trends involving delusions or 
hallucinations.  The March 2007 VA psychiatric treatment 
record reflects that the veteran was coherent, logical with 
goal directed thought processes and had fair insight and 
judgment.  The Board acknowledges that the record has 
demonstrated that the veteran has occupational and social 
impairment with reduced reliability and productivity.  
However, the objective evidence of record does not show that 
the veteran is deficient in these areas as it was noted in 
the July 2006 VA examination report that the veteran attends 
functions at the school for his children and cares for his 
mother twice a week.  The Board finds that the veteran's 
social impairment and his inability to establish and maintain 
effective relationships have already been contemplated in the 
50 percent rating granted in this decision.  

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, over the entire rating 
period on appeal.  The Board also has considered whether the 
veteran's rating should be "staged."  The record, however, 
does not support assigning different percentage disability 
ratings during the relevant period in question because the 
evidence has shown his disability is most nearly approximated 
by a 50 percent evaluation.  Fenderson, 12 Vet. App. at 125-
26.  The Board notes that in reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial evaluation of 50 percent, but no 
more, for PTSD, is granted, subject to the applicable law 
governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


